BRITT, Judge.
The only question presented on appeal relates to whether the court erred in imposing sentences.
Defendant contends that when cases are consolidated for judgment, a court is without authority to impose a sentence in excess of the maximum statutory penalty applicable to any of the offenses for which there has. been a conviction or guilty plea. Therefore, defendant argues that since he was found guilty of (1) felonious breaking and entering and' (2) felonious larceny, in violation of G.S. 14-54 and G.S. 14-70, each of said offenses being punishable by imprisonment for not more than ten years, the court erred in imposing a sentence of not less than twenty-five nor more than thirty' years. We find no merit in defendant’s contention.
Our Supreme Court has held that where cases have been consolidated for judgment, the punishment may not exceed that permitted on the count carrying the greatest punishment. State v. McCrowe, 272 N.C. 523, 158 S.E. 2d 337 (1968); State v. Tolley, 271 N.C. 459, 156 S.E. 2d 858 (1967). By virtue of G.S. 14-89.1, the judge in his discretion may impose a prison sentence of from ten years to life for safecracking.
The sentence imposed in the instant case does not exceed the greatest statutory penalty applicable to any of the charges upon which defendant was convicted, therefore, we find
No error.
Judges Brock and Baley concur.